          Case 1:18-cv-01673-TJK Document 34 Filed 02/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 NATIONAL STUDENT LEGAL DEFENSE                    )
 NETWORK,                                          )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )         Civil Action No. 18-1673 (TJK)
                                                   )
 UNITED STATES DEPARTMENT OF                       )
 EDUCATION,                                        )
                                                   )
                Defendant.                         )
                                                   )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.

Dated: February 3, 2021

   /s/ Robyn Bitner (By Permission)                MICHAEL R. SHERWIN
 ROBYN K. BITNER, D.C. Bar #1617036                Acting United States Attorney
 National Student Legal Defense Network
 1015 15th St., N.W., Ste. 600                     BRIAN P. HUDAK
 Washington, D.C. 20005                            Acting Chief, Civil Division
 (202) 734-7495
 robyn@defendstudents.org                            /s/ Sean Tepe
                                                   SEAN M. TEPE, D.C. Bar #1001323
 Counsel for Plaintiff                             Assistant United States Attorney
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530
                                                   Phone: (202) 252-2523
                                                   Email: sean.tepe@usdoj.gov

                                                   Counsel for Defendant
